Title: From George Washington to James Robertson, 4 May 1782
From: Washington, George
To: Robertson, James


                        
                            Sir
                            Head Quarters 4th May 82
                        
                        I had the honor to receieve your Letter of the 1st Inst.
                        Your Excellency is acquainted with the determination expressed in my Letter of the 21st of Apl to Sir Henry
                            Clinton I have now to inform you that so far from receding from that Resolution, Orders are given to designate a British
                            Officer for Retaliation. The time and Place are fixed—But I still hope, the result of your Court Martial will prevent this
                            dreadfull Alternative.
                        Sincerely lamenting the cruel necessity which alone can induce so distressing a measure in the present
                            instance, I do assure your Excellency, I am as earnestly desirous as you can be, that the war may be carried on agreable
                            to the Rules which humanity formed and the example of the politest Nations recommends & shall be extremely happy
                            in agreeing with you to prevent or punish every breach of the Rules of War within the spheres of our respective Commands.
                        I am unacquainted with the circumstances of the detention of Badgely & Hatfield—the matter shall be
                            examined into and Justice done—but I must inform you that in my Opinion, Deserters or Characters who for Crimes they have
                            committed, are amenable to the Civil Power, cannot on either Side, be protected under the Sanction of a Flag. I do not
                            pretend to say the above mentioned persons are in that predicament.
                        Recrimination would be useless. I forbear therefore to mention numerous instances which have stained the
                            Reputation of your Arms, marked the progress of this War with unusual severity, and disgraced the honor of human nature
                            itself. While I wave this ungratefull discussion, I repeat the Assertion, that it is my most Ardent desire, not only to
                            soften the inevitable calamities of War, but even to introduce, on every occasion, as great a share of tenderness
                            & humanity as can possibly be exercised in a place of Hostility. I have the honor.

                    